DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/20/2022.
Claims 21-40 are pending, with claims 1-20 being cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7/20/2022 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 18 of U.S. Patent No. 11,411,701. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the noted claims of the instant application are recited in the noted claims of the 11,411,701 patent (see correspondence table below):

Instant Application
U.S. Patent No. 11,411,701
31. A non-transitory computer-readable storage medium that stores instructions executable by processing circuitry of a base station to configure the processing circuitry to: encode downlink control information (DCI) that indicates that a User Equipment (UE) is to transmit a physical uplink shared channel (PUSCH) transmission including a channel state information (CSI) report without uplink shared channel (UL-SCH) data, wherein the CSI report includes at least a CSI part 1 transmission; determine a first number of coded modulation symbols per layer for the CSI part 1 transmission as: a first term when the CSI report does not include a CSI part 2 transmission, wherein the first term is based on a difference between a summation over a total number of PUSCH layers of a number of resource elements (REs) available for transmission of uplink control information (UCI) in the PUSCH transmission, and: a number of coded modulation symbols per layer for hybrid automatic repeat request acknowledgement (HARQ-ACK) on the PUSCH when the number of HARQ-ACK information bits is more than two, or a number of reserved resource elements for potential HARQ-ACK transmission in the PUSCH transmission when the number of HARQ-ACK information bits is not more than two.


11. A non-transitory computer-readable storage medium that stores instructions executable by processing circuitry of a base station to configure the processing circuitry to: encode downlink control information (DCI) that indicates that a User Equipment (UE) is to transmit a physical uplink shared channel (PUSCH) transmission including a channel state information (CSI) report without uplink shared channel (UL-SCH) data, wherein the CSI report includes at least a CSI part 1 transmission; determine a first number of coded modulation symbols per layer for the CSI part 1 transmission as: a minimum of a first term and a second term when the CSI report includes a CSI part 2 transmission, and the second term when the CSI report does not include the CSI part 2 transmission, wherein the first term is based at least in part on a sum of a number of bits for the CSI part 1 transmission and a number of bits for a cyclic redundancy check (CRC) for the CSI part 1 transmission, wherein the second term is based on a difference between a number of resource elements (REs) available for transmission of uplink control information (UCI) in the PUSCH transmission, and: a number of coded modulation symbols per layer for hybrid automatic repeat request acknowledgement (HARQ-ACK) on the PUSCH when the number of HARQ-ACK information bits is more than 2, or a number of reserved resource elements for potential HARQ-ACK transmission in the PUSCH transmission when the number of HARQ-ACK information bits is not more than 2.18. The non-transitory computer-readable storage medium according to claim 17, wherein: the second term is based on a difference between: a sum, for a number of symbols of the PUSCH, of a number of REs allocated for transmission of the UCI in each symbol, and the number of coded modulation symbols per layer for HARQ on the PUSCH.



Allowable Subject Matter
Claims 21-40 are allowed, subject to correction of the noted double patenting rejections.
The closest prior art consists of Lee (USPAN 2018/0241453). For example, see figure 13, which discloses determining whether to select PUCCH format supporting multiple periodic channel state information (CSI) reports, and transmitting periodic CSI report and HARQ-ACK based on the PUCCH format. Also, see paragraph 186, which discloses that a rule can be defined by taking into account the total sum (information) bit size (or the total number of P-CSI report(s)) and comparing it to a predefined threshold and based on the comparison, determining whether to attach a CRC having a predefined size.
However, Lee does not disclose, suggest, or render obvious the limitations of the instant claims that recite encoding downlink control information (DCI) that indicates that a User Equipment (UE) is to transmit a physical uplink shared channel (PUSCH) transmission including a channel state information (CSI) report without uplink shared channel (UL-SCH) data, wherein the CSI report includes at least a CSI part 1 transmission; determine a first number of coded modulation symbols per layer for the CSI part 1 transmission as: a first term when the CSI report does not include a CSI part 2 transmission, wherein the first term is based on a difference between a summation over a total number of PUSCH layers of a number of resource elements (REs) available for transmission of uplink control information (UCI) in the PUSCH transmission, and: a number of coded modulation symbols per layer for hybrid automatic repeat request acknowledgement (HARQ-ACK) on the PUSCH when the number of HARQ-ACK information bits is more than two, or a number of reserved resource elements for potential HARQ-ACK transmission in the PUSCH transmission when the number of HARQ-ACK information bits is not more than two.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412